          Case 3:20-cv-02731-VC Document 544 Filed 08/13/20 Page 1 of 6




DAVID L. ANDERSON (CABN 149604)
United States Attorney
SARA WINSLOW (DCBN 457643)
Chief, Civil Division
WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
Assistant United States Attorneys

        450 Golden Gate Avenue, Box 36055
        San Francisco, California 94102-3495
        Telephone: (415) 436-7031
        Facsimile: (415) 436-6748
        wendy.garbers@usdoj.gov
        adrienne.zack@usdoj.gov
        shiwon.choe@usdoj.gov

Attorneys for Federal Defendants

                                 UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA

                                     SAN FRANCISCO DIVISION

ANGEL DE JESUS ZEPEDA RIVAS, et al.,             ) CASE NO. 3:20-cv-02731-VC
                                                 )
        Plaintiffs,                              ) FEDERAL DEFENDANTS’ AUGUST 13, 2020
                                                 ) DAILY REPORT
   v.                                            )
                                                 )
DAVID JENNINGS, et al.,                          )
                                                 )
        Defendants.                              )
                                                 )


        In accordance with the Court’s August 6, 2020 Order Granting Motion For Temporary

Restraining Order, the Federal Defendants hereby submit:



        (i) A roster indicating the name and location within the facility of each detainee at Mesa

            Verde. Attached is a roster that contains this information, along with testing information for
            each detainee.



        (ii) Updates on any tests offered or given to detainees, and the results of those tests.


FEDERAL DEFENDANTS’ AUGUST 13, 2020 DAILY REPORT
No. 3:20-cv-02731-VC
        Case 3:20-cv-02731-VC Document 544 Filed 08/13/20 Page 2 of 6




         Defendants understand that yesterday class counsel had telephone conversations with 15 of

         the 29 class members who had declined to be tested earlier this week. Class counsel reported

         that these 15 now agreed to be tested. Mesa Verde tested 14 of the 15 today; the 15th was

         released for removal. The specimens are being sent to LabCorp for processing. Class

         counsel is attempting to speak with the remaining 14 class members who declined testing

         (although reportedly 4 of these detainees refused to take the lawyers’ Lyons numbers).



         Defendants plan to quarantine any positive cases in Dorm B, which has been cleared for this

         purpose. (See ECF 527 ¶ 14, Ex. B.) Additionally, Defendants plan to retest the facility

         (except for individuals who have already tested positive and are quarantined) next Tuesday,

         August 18, 2020. (Id.)



      (iii) Updates on tests of employees and the results of those tests. Defendant The GEO Group,
         Inc., is in possession of the information regarding tests of employees and the results of those

         tests and will separately submit that report.



      (iv) Updates on what the defendants are doing to manage the crisis. The Mesa Verde
         population is down to 106 detainees, or at approximately 25% of capacity.



         As detailed in prior filings in this case, Defendants have taken numerous steps to manage the

         COVID situation, including providing masks to all detainees, providing detainees the ability

         to socially distance in most areas throughout the facility, and testing all detainees for

         COVID. However, many of the detainees do not wear their masks, many do not take

         advantage of the opportunity to stay six feet apart, and some have refused testing.

         Defendants have also cleared a dorm to isolate positive cases. Additional steps that

         Defendants have taken are outlined above.



      In accordance with the Court’s emailed instructions on August 12, 2020, the Federal Defendants

FEDERAL DEFENDANTS’ AUGUST 13, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                      2
          Case 3:20-cv-02731-VC Document 544 Filed 08/13/20 Page 3 of 6




also submit the arrival and release information for Mesa Verde and Yuba County Jail. Yuba County Jail

had no releases, and neither facility had any arrivals.



Mesa Verde releases:
 A-Number       Last Name                First Name             Reason for Release
 986            HAMEED                   NAVEED                 District Court ordered release.
 164            MELNICHUK                ALEKSANDR              District Court ordered release.
 738            PORCAYO-GARCIA           ELEAZAR                District Court ordered release.
 182            ROSAS-CANCHOLA           ARTEMIO                Released for removal.
 196            GOMEZ-NICOLAS            JOSE                   Released for removal.

                                           PENDING
 NONE




DATED: August 13, 2020                                    Respectfully submitted,
                                                          DAVID L. ANDERSON
                                                          United States Attorney

                                                          /s/ Wendy M. Garbers
                                                          WENDY M. GARBERS
                                                          Assistant United States Attorney

                                                          Attorneys for Federal Defendants




FEDERAL DEFENDANTS’ AUGUST 13, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                      3
                                           Case 3:20-cv-02731-VC Document 544 Filed 08/13/20 Page 4 of 6
                                                                           Mesa Verde COVID-19 Testing



                                                                                  Results of Date of       Date of                   Date of    Date of                  Date of    Date of
                                                                      Date of                                        Results of                             Results of                            Results of
 A-Number                                                                           Intake   Offered      Results of                 Offered   Results of                Offered   Results of
                   Last Name               First Name       Dorm   Offered Intake                                     COVID                                  COVID                                 COVID
   Last 3                                                                          COVID COVID Test      COVID Test                  COVID COVID Test                    COVID      COVID
                                                                   COVID Test                                         Test 1                                 Test 2                                Test 3
                                                                                     Test       1             1                       Test 2       2                      Test 3    Test 3
171         ALBERTO-RODRIGUEZ      MARIO                     A         7/20/2020 Negative     8/4/2020                               8/11/2020         n/a Refused       8/13/2020
287         ARZATE-REYES           IGNACIO                   A                                8/4/2020                               8/11/2020
291         BOAR                   DAN                       A         7/17/2020 Negative     8/4/2020                               8/11/2020
629         BRAVO                  ERICK                     A         7/17/2020 Negative     8/4/2020                               8/11/2020
595         CATALAN-RAMIREZ        ERVIN                     A                                8/4/2020                               8/11/2020         n/a Refused
589         FLORES-HIDALGO         ROMULO                    A                                8/4/2020   n/a              Refused    8/11/2020         n/a Refused       8/13/2020
038         GARCIA MONTES DE OCA   JOSE                      A                                8/4/2020                               8/11/2020         n/a Refused       8/13/2020
626         HERNANDEZ              LUIS                      A         7/20/2020 Negative     8/4/2020                               8/11/2020
073         LUCAS PLEAEZ           HUGO                      A                                8/4/2020                               8/11/2020         n/a Refused       8/13/2020
413         MANZANILLA             SOLIS                     A                                8/4/2020                               8/11/2020
576         MARTINEZ-ORTIZ         FERNANDO                  A                                8/4/2020                               8/11/2020
268         MATEO-VIRULA           OBED                      A                                8/4/2020                               8/11/2020         n/a Refused       8/13/2020
821         MIRZAIANS              HRAND                     A                                8/4/2020                               8/11/2020         n/a Refused
739         OLIVERA MARTINEZ       ALEJANDRO                 A                                8/4/2020                               8/11/2020         n/a Refused       8/13/2020
500         QIU                    ZUOLING                   A                                8/4/2020                               8/11/2020
126         REYES VIDAL            MANUEL ANTONIO            A         7/28/2020 Negative     8/4/2020                               8/11/2020         n/a Refused       8/13/2020
490         SINGH                  GURSAMITAR                A                                8/4/2020                               8/11/2020
438         SINGH-KAHLON           YADWINDER                 A                                8/4/2020                               8/11/2020
326         TRUJILLO               FERMIN                    A                                8/4/2020                               8/11/2020
011         CRUZ-ZAVALA            WALTER                    B                                8/4/2020   Pending                     8/10/2020 Abbott test Positive
229         FIGUERAS               RALEIGH                   B                                8/4/2020   Pending                     8/10/2020 Abbott test Positive
155         MARIN-PARRA            ISRAEL                    B         7/15/2020 Negative    7/30/2020      8/3/2020      Positive
544         MORALES-SANCHEZ        HENRY                     B                               7/30/2020      8/3/2020      Negative   8/11/2020     Pending               8/12/2020 Abbott test   Positive
048         NAJERA GRAJEDA         GERMAN                    B                               7/30/2020      8/3/2020      Positive
834         NAJERA SANDOVAL        MARCOS                    B         7/22/2020 Negative    7/30/2020      8/3/2020      Positive
946         ORELLANA               ALBERT CHRISTIAN          B                               7/29/2020     7/29/2020      Positive
669         PINEDA                 SANTIAGO                  B         7/29/2020 Positive
580         QUAN                   LAM                       B                               7/30/2020         8/3/2020   Negative   8/10/2020   Abbott test Positive
328         RUIZ-BOLANEZ           JOSE                      B                               7/30/2020         8/3/2020   Positive
857         VICTORIO               JOHN EMMANUEL CARVAJAL    B         7/23/2020 Negative    7/30/2020         8/3/2020   Negative   8/10/2020   Abbott test Positive
559         VILLALOBOS-SURA        BENITO                    B                               7/30/2020         8/3/2020   Positive
347         ZAMORA-GUZMAN          MARGARITO                 B                               7/30/2020         8/3/2020   Negative    8/4/2020     Pending               8/10/2020   8/10/2020 Positive
419         ABADIN                 HECTOR                    C         7/28/2020 Negative    7/30/2020         8/3/2020   Negative   8/11/2020
888         AGUILAR CARRION        JOSE                      C         7/15/2020 Negative     8/4/2020                               8/11/2020
848         ALAS-ALFARO            EDWIN                     C         7/13/2020 Negative     8/4/2020                               8/11/2020
159         ALCALA-ALMANZA         RUBEN                     C         7/24/2020 Refused     7/30/2020         8/3/2020 Negative     8/11/2020
650         ALFARO HENRIQUEZ       JOSE                      C         7/27/2020 Negative     8/3/2020                               8/11/2020          n/a Refused      8/13/2020
321         AQUINO-CAMIRO          NARCISO                   C                               7/30/2020         8/3/2020 Negative     8/11/2020          n/a Refused      8/13/2020
623         ARGUETA RIVERA         JOSE ALCIDES              C         7/27/2020 Negative     8/4/2020                               8/11/2020
366         ARIAS ROMERO           KEVIN                     C                                8/4/2020                               8/11/2020          n/a Refused      8/13/2020
388         CAMARENA NAVARRETE     JOSE                      C                                8/4/2020                               8/11/2020
992         CARILLO TORRES         WALTER                    C         7/30/2020 Refused      8/4/2020                               8/11/2020          n/a Refused      8/13/2020
531         CHAVEZ-COS             NESTOR JOSUE              C                               7/30/2020         8/3/2020 Negative     8/11/2020
053         CRUZ MENJIVAR          LEVI                      C                                8/4/2020                               8/11/2020
230         DIAZ-SOLANO            ALBERTO                   C         7/28/2020 Refused     7/30/2020         8/3/2020 Negative     8/11/2020
884         DUNGO                  REYNALDO                  C                                8/4/2020                               8/11/2020          n/a Refused
252         FLORES-BANUELOS        ALEJANDRO                 C                                8/3/2020                               8/11/2020
163         GALLARDO LOPEZ         ADRIAN                    C         7/28/2020 Negative    7/30/2020         8/3/2020 Negative     8/11/2020
265         GONZALEZ-AGATON        ANTONIO                   C                                8/4/2020                               8/11/2020          n/a Refused      8/13/2020



                                                                                     Page 1
                                           Case 3:20-cv-02731-VC Document 544 Filed 08/13/20 Page 5 of 6
                                                                       Mesa Verde COVID-19 Testing



                                                                              Results of Date of       Date of                 Date of    Date of                  Date of      Date of
                                                                  Date of                                        Results of                           Results of                            Results of
 A-Number                                                                       Intake   Offered      Results of               Offered   Results of                Offered     Results of
                   Last Name               First Name   Dorm   Offered Intake                                     COVID                                COVID                                 COVID
   Last 3                                                                      COVID COVID Test      COVID Test                COVID COVID Test                    COVID        COVID
                                                               COVID Test                                         Test 1                               Test 2                                Test 3
                                                                                 Test       1             1                     Test 2       2                     Test 3       Test 3
081         HERNANDEZ GARCIA       BENJAMIN              C         7/27/2020 Refused      8/4/2020                             8/11/2020         n/a Refused
411         HERNANDEZ PELAYO       IVAN                  C         7/29/2020 Negative     8/4/2020                             8/11/2020
015         HERNANDEZ-REYES        OSWALDO               C         7/29/2020 Refused     7/30/2020         8/3/2020 Negative   8/11/2020
639         LOPEZ-GARCIA           JUAN                  C                                8/4/2020                             8/11/2020
029         MEJIA-LOPEZ            JOSE DINO             C         7/28/2020 Negative    7/30/2020       8/3/2020 Negative     8/11/2020
889         MELGOZA                JOSE                  C                               7/30/2020       8/3/2020 Negative     8/11/2020
242         MENDOZA                ANTONI                C         7/14/2020 Refused     7/30/2020   n/a          Refused      8/11/2020         n/a Refused
823         MENDOZA-CANALES        FRANCISCO             C                                8/4/2020                             8/11/2020
091         MENDOZA-VALDOVINOS     JOSE                  C                               7/30/2020         8/3/2020 Negative   8/11/2020
067         MORALES                JACINTO               C                               7/30/2020         8/3/2020 Negative   8/11/2020
954         NARVAEZ                PEDRO                 C                                8/4/2020                             8/11/2020
124         NICKEL                 WILLIAM               C         7/23/2020 Negative    7/30/2020         8/3/2020 Negative   8/11/2020
714         NUNEZ                  PEDRO                 C                                8/4/2020                             8/11/2020
797         PALMA-AGUILAR          JULIO                 C         7/22/2020 Negative     8/4/2020                             8/11/2020
929         PEREZ                  OSCAR                 C                               7/30/2020         8/3/2020 Negative   8/11/2020         n/a Refused
010         QAZI                   ASIF                  C                                8/4/2020                             8/11/2020         n/a Refused       8/13/2020
089         RAMIREZ PINEDA         ROBERTO ANTONIO       C                                8/3/2020                             8/11/2020
611         RIOS ALVARADO          SAMUEL                C                                8/4/2020                             8/11/2020
847         ROBLES-FLORES          JOSE LUIS             C                                8/4/2020                             8/11/2020
260         RODRIGUEZ-ROJAS        EDGAR                 C                               7/30/2020         8/3/2020 Negative   8/11/2020
988         RODRIQUEZ-GALICIA      HERMELINDO            C                               7/30/2020         8/3/2020 Negative   8/11/2020         n/a Refused
788         SAHOTA                 DEEPAK                C                                8/4/2020                             8/11/2020
361         SINGH                  DILBAGH               C                                8/4/2020                             8/11/2020
018         SINGH                  JASWANT               C         7/29/2020 Negative    7/30/2020         8/3/2020 Negative   8/11/2020
659         TOOR                   GURMAIL               C                               7/30/2020         8/3/2020 Negative   8/11/2020
264         VIGIL                  OSCAR                 C                                8/4/2020                             8/11/2020
855         VILLANUEVA             JOSE                  C         7/29/2020 Refused      8/4/2020                             8/11/2020
837         YUCUTE-CAMEY           GABRIEL               C                                8/4/2020                             8/11/2020
634         LOPEZ SOLORIO          JAIME                 C                               7/30/2020         8/3/2020 Negative    8/4/2020                           8/11/2020 Abbott test    Negative
084         ARDEBILI               DAVID                 D         7/28/2020 Refused      8/4/2020   n/a            Refused    8/11/2020
778         CALMO-MENDOZA          ELEAZAR               D                                8/4/2020                             8/11/2020
819         ESTIGOY                ALANN                 D                                8/4/2020                             8/11/2020         n/a Refused
032         GARCIA-MARTINEZ        HAMILTON              D                                8/4/2020                             8/11/2020
728         GONZALEZ-RODRIGUEZ     JOSE                  D                                8/4/2020                             8/11/2020         n/a Refused       8/13/2020
548         GRIFFIN                MARK                  D                                8/4/2020                             8/11/2020
555         HENRIQUEZ              JOSE                  D                                8/4/2020                             8/11/2020
313         HERNANDEZ GOMEZ        EZEQUIEL              D                                8/4/2020                             8/11/2020
682         HERNANDEZ-VELASQUEZ    KEVIN                 D                                8/4/2020                             8/11/2020
297         IGLESIAS-IGLESIAS      JUAN                  D                                8/4/2020   n/a           Refused     8/11/2020         n/a Refused
919         LIN                    WEI                   D                                8/4/2020                             8/11/2020
961         MARTINEZ-MELENDEZ      DENIS                 D         7/24/2020 Refused      8/4/2020                             8/11/2020
278         MATIAS-RAUDA           WILLIAM               D                                8/4/2020                             8/11/2020
913         MENDEZ-BORACIO         JUAN                  D                                8/4/2020                             8/11/2020         n/a Refused       8/13/2020
386         MONCADA-HERNANDEZ      SALVADOR              D                                8/4/2020                             8/11/2020
100         MOUSA SALADDIN         MOHAMED               D                                8/4/2020                             8/11/2020
561         OROZCO-GARCIA          OSVIN                 D                                8/4/2020                             8/11/2020
665         PERRUSQUIA-PALOMARES   OSCAR HUMBERTO        D                                8/4/2020                             8/11/2020
887         RAMIREZ                ARNOLDO               D                                8/4/2020                             8/11/2020
146         ROMERO-ROMERO          NEFTALI               D                                8/4/2020                             8/11/2020



                                                                                 Page 2
                                       Case 3:20-cv-02731-VC Document 544 Filed 08/13/20 Page 6 of 6
                                                                      Mesa Verde COVID-19 Testing




                                                                             Results of Date of      Date of                  Date of    Date of                  Date of     Date of
                                                                 Date of                                         Results of                          Results of                           Results of
 A-Number                                                                      Intake   Offered    Results of                 Offered   Results of                Offered    Results of
                   Last Name           First Name   Dorm      Offered Intake                                      COVID                               COVID                                COVID
   Last 3                                                                     COVID COVID Test COVID Test                     COVID COVID Test                    COVID       COVID
                                                              COVID Test                                          Test 1                              Test 2                               Test 3
                                                                                Test       1            1                      Test 2       2                     Test 3      Test 3
766         SANCHEZ BRITO      VICTOR                 D                                  8/4/2020                             8/11/2020         n/a Refused
253         TOUCH              CHUNY                  D                                  8/4/2020 n/a            Refused      8/11/2020         n/a Refused
820         VALENCIA-CHAVEZ    ELODIO                 D                                  8/4/2020                             8/11/2020
210         XIONG              JIAN                   D                                  8/4/2020                             8/11/2020
245         MINCHACA RAMOS     JUAN CARLOS          Medical                             7/30/2020     8/3/2020   Negative      8/4/2020                           8/11/2020 Abbott test   Negative
456         ORDAZ CAMACHO      ANGEL                Medical                              8/4/2020                              8/5/2020   8/5/2020 Positive
042         ERAZO DIAZ         EDER SAID             RHU          7/16/2020 Refused     7/30/2020     8/3/2020   Negative     8/11/2020         n/a Refused
807         EDMONDSON          ALTON                 RHU                                7/30/2020     8/3/2020   Negative     8/11/2020




                                                                                Page 3
